
	

114 HCON 49 IH: Recognizing the daisy as the flower for military caregivers.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 49
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Collins of Georgia (for himself, Mrs. Miller of Michigan, Mr. Franks of Arizona, Mr. Walden, Mr. Rothfus, Mr. Pitts, Mr. Stutzman, Mr. Sensenbrenner, Mr. Smith of New Jersey, Mr. DesJarlais, Mr. Grothman, Mr. Westmoreland, Mr. Cole, Mr. Dold, Mr. Clawson of Florida, Mr. Jolly, Mr. Zinke, Mrs. Walorski, Mr. Rogers of Kentucky, Mr. Gosar, Mr. Rigell, Ms. Herrera Beutler, Mr. Lance, Mr. Boustany, Mr. Byrne, Mr. Kinzinger of Illinois, Mr. Meadows, Mr. Bridenstine, Mr. Graves of Louisiana, Mrs. Lummis, Mr. Fleischmann, Mr. Neugebauer, Mrs. Comstock, Mr. Buck, Mrs. McMorris Rodgers, Mr. Stewart, Mr. Walker, Mr. Pearce, Mrs. Roby, Mrs. Brooks of Indiana, Mr. Austin Scott of Georgia, Mr. Fleming, Mrs. Black, Mr. Fortenberry, Ms. Stefanik, Mr. Poliquin, Mr. Duncan of South Carolina, Mr. Simpson, Mr. Mica, Mr. Wenstrup, Mr. Mullin, Mr. Smith of Missouri, Mr. Hultgren, Mr. Johnson of Ohio, Mr. Burgess, Mr. Marino, Mr. Knight, Mr. Palazzo, Mr. Allen, Mr. Sessions, Mr. Yoho, and Mr. Jody B. Hice of Georgia) submitted the following concurrent resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing the daisy as the flower for military caregivers.
	
	
 Whereas military caregivers are nameless, courageous, giving individuals whose determination and sacrifices are rarely acknowledged and little known outside of the military community;
 Whereas a military caregiver can be identified as a father, mother, spouse, sibling, family member, or loved one of a member of the uniformed services or veteran who provides medical care to the member or veteran suffering from a physical, mental, or emotional wound or injury;
 Whereas since the first armed conflict of the United States, uniformed service members have gone home after combat to be cared for by family members and loved-ones;
 Whereas the United States has always had caregivers since the War of Independence to the Civil War and now attending to veterans as they recover from seen and unseen wounds from combat operations;
 Whereas military caregivers have shown time and time again, regardless of the conflict, that caring for those who return home is a part of the character of the United States;
 Whereas many of the members and veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom suffered such wounds or injuries and require assistance from a caregiver to complete activities of daily living such as bathing, dressing, and feeding, or instrumental activities such as transportation, meal preparation, and health management;
 Whereas, as many as 1,000,000 spouses, parents, and children of veterans have served or are currently serving as family caregivers to veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom, according to a study of military caregivers conducted by the RAND Corporation;
 Whereas section 1672 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1071 note) introduced an expansion of medical care available to family caregivers, and the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163) facilitated a new program for access to health insurance, mental health services, caregiver training, and respite care by family caregivers of veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom;
 Whereas the love and loyalty of military caregivers endures through the hardships of extended hospital stays, multiple surgeries, and lifetimes of care and helps create a fresh start that is hopeful even during difficult times;
 Whereas the daisy is a flower that symbolizes both loyalty to love and new beginnings; and Whereas there is no more appropriate representation of the devotion and determination to overcome obstacles shown every day by military caregivers than the daisy: Now, therefore, be it
	
 That Congress— (1)honors military caregivers of members of the Armed Forces and veterans for their service and sacrifice to the United States;
 (2)encourages the people of the United States to show support to military families and the sacrifices endured by those families in service to the United States; and
 (3)recognizes the daisy as the flower for military caregivers.  